Citation Nr: 0022162	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for hearing loss.  A notice 
of disagreement was received March 1999.  A statement of the 
case was issued in April 1999.  A substantive appeal was 
received from the veteran in May 1999.  A hearing was held 
before the VA RO in Hartford, Connecticut in October 1999.


FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
hearing loss is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran contends that service connection is warranted for 
hearing loss.

With regard to the first requirement under Caluza, the Board 
notes that it is bound by the definition of hearing loss as 
found in 38 CFR § 3.385 (1999), as to the determination of 
what amount of hearing loss constitutes a disability.  That 
regulation states that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

During an audiological examination conducted by Carol 
Caldwell in April 1999, the veteran was found to have a 
speech discrimination score of 88% in the right ear and 76% 
in the left ear.  Further, the VA examination of July 1999 
found mild to severe sensorineural hearing loss in both ears, 
with a left ear discrimination score of 48%.  Therefore, 
there is no question that the veteran has a current 
disability under 38 CFR § 3.385 (1999), thus satisfying the 
first Caluza requirement.

As to the second requirement under Caluza, the Board notes 
that none of the veteran's service medical records (SMRs) 
indicate that he was treated at any time for hearing loss 
while in service.  The report of the veteran's separation 
examination in September 1957 showed he was rated 15/15 in 
both ears.

However, the veteran has pointed to two specific incidents in 
service that he alleges caused acoustic trauma which resulted 
in his hearing loss.  Specifically, he alleges that, when he 
was in basic training, he was attached to an anti-aircraft 
gun crew, and had to sit close to the gun while it was fired.  
Further, the veteran contends that he was exposed to acoustic 
trauma in the form of artillery fire while he was in combat 
from October to November of 1944.  It is noted that the 
veteran's service personnel records reflect that he served as 
a rifleman in an infantry platoon, and that he had combat 
service.  As such, although there is no evidence of the 
alleged incident in the veteran's record, and no record of 
the veteran ever being treated in service as a result of the 
alleged acoustic trauma, taking into account the time, place, 
and circumstances of the veteran's service, for the purposes 
of a well-grounded analysis, the Board will accept the 
statements of the veteran as sufficient evidence of 
occurrence in service, thus fulfilling the second requirement 
of Caluza.

With respect to the third requirement under Caluza, a nexus 
between the inservice injury and the current disability, the 
Board notes that the audiological examination conducted by 
Carol Caldwell in April 1999 contains a finding that the 
veteran's audiogram is suggestive of noise damage.  The Board 
finds that this evidence, again for the purposes of a well-
grounded analysis, sufficiently demonstrates a nexus between 
the alleged inservice injury and diagnosed hearing loss.

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for a hearing loss is well-
grounded in accordance with Caluza.  However, for reasons set 
out below, further development is required to comply with the 
duty to assist doctrine prior to further appellate review. 38 
U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for hearing 
loss is well grounded; to this extent only, the veteran's 
claim is granted.

REMAND

As determined above, the veteran's claim of entitlement to 
service connection for hearing loss is well grounded, and as 
such, VA is under a statutory duty to assist the veteran with 
the development of evidence pertinent to this claim. 
38 U.S.C.A. §  5107(a) (West 1991).

At this point, the Board is of the opinion that a VA 
examination should be accomplished in order to shed light on 
the etiology of the veteran's hearing loss.
In light of the above, this matter is remanded to the RO for 
the following action:

1. A VA audiological examination should 
be accomplished in order to determine 
the nature and extent of the veteran's 
hearing loss.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination, and the examiner should 
offer an opinion, with respect to the 
veteran's hearing loss, as to whether 
it is as least as likely as not that 
such disability is the result of 
acoustic trauma in service.  Specific 
reasons should be given for this 
opinion. 

2. Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought by the veteran remains denied, 
he and his representative should be 
provided with a supplemental statement 
of the case, and given the opportunity 
to respond within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 


